EXHIBIT 32 CERTIFICATION Each of the undersigned hereby certifies in his capacity as an officer of Heritage Financial Group, Inc. (the "Company") that the Quarterly Report of the Company on Form 10-Q for the period ended June 30, 2011 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934, as amended, and that the information contained in such report fairly presents, in all material respects, the consolidated financial condition of the Company as the end of such period dates and the consolidated results of operations of the Company for such period. Date:August 15, 2011 By: /s/ O. Leonard Dorminey O. Leonard Dorminey President and Chief Executive Officer (Principal Executive Officer) Date:August 15, 2011 By: /s/ T. Heath Fountain T. Heath Fountain Executive Vice President, Chief Administrative Officer and Chief Financial Officer (Principal Financial and Accounting Officer)
